EXHIBIT 10.10
WINSTON LABORATORIES, INC.
1999 Stock Option Plan
1. PURPOSE. The purpose of the Plan is to provide favorable opportunities for
certain, select Individuals employed by or affiliated with Winston Laboratories,
Inc., a Delaware corporation, (“Company”), to purchase shares of the Company’s
stock, thereby encouraging them to acquire ownership interests in the Company.
The Company desires that such key Individuals have an increased incentive to
contribute to the Company’s future performance, thereby enhancing the value of
the Company for the benefit of its shareholders. The Company believes the
availability of stock options supports and increases the Company’s ability to
attract and retain Individuals of exceptional talent upon whom, in large
measure, the sustained progress, growth and profitability of the Company
depends.
2. DEFINITIONS. As used in this Plan:
“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Committee” means the Compensation Committee of the Board of Directors of
Winston Laboratories, Inc. and shall have the responsibility of administering
the Plan as described in Section 9 of this Plan.
“Common Shares” means (i) shares of the common stock, $.001 par value, of the
Company and (ii) any security into which Common Shares may be converted by
reason of any transaction or event of the type referred to in Section 6 of this
Plan.
“Date of Grant” means the date on which a grant of Options shall become
effective as provided in Section 6.
“Director” means any person who is a member of the Board.

 

 



--------------------------------------------------------------------------------



 



“Disability” means the inability to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted or can be expected to last
for a continuous period of not less than 12 months. An Individual shall not be
considered to be subject to a Disability until he furnishes a certification from
a practicing physician in good standing to the effect that such Individual meets
the criteria described in this Section.
“Effective Date” has the meaning set forth in Section 15.
“Individual” means an employee of the Company or any person who from time to
time may provide service to the Company under a written agreement or contract.
“Market Value” shall mean, as of any particular date, (i) the closing sale price
per Common Share as reported on the principal exchange on which Common Shares
are then trading, if any, or if applicable, the Nasdaq National Market or other
principal automated quotation system, on the Date of Grant, or if there are no
sales on such day, on the next preceding trading day during which a sale
occurred, or (ii) if clause (i) does not apply, the fair market value of the
Common Shares as determined by the Board.
“Nonqualified Stock Option” or “NQSO” shall mean a stock option other than an
Incentive Stock Option.
“Options” shall mean the ISOs and NQSOs granted under the Plan.
“Plan” means the Winston Laboratories, Inc. 1999 Stock Option Plan, as the same
may be amended from time to time.
“Rule 16b-3” means Rule 16b-3, as promulgated and amended from time to time by
the Securities and Exchange Commission under the Exchange Act.

 

2



--------------------------------------------------------------------------------



 



“Ten Percent Share Owner” shall mean an employee who owns more than ten percent
(10%) of the Common Shares as such amount is calculated under Code Section
422(b) (6).
3. STOCK OPTIONS TO BE GRANTED. Options granted under this Plan are intended to
be Incentive Stock Options within the meaning of Code Section 422(b) (as
hereinafter defined); however, Nonqualified Stock Options may also be granted
within the limitations of the Plan as described herein.
4. SHARES AVAILABLE UNDER THE PLAN. (a) Subject to Section 4 (b) the number of
Common Shares issued or transferred plus the number of Common Shares covered by
outstanding awards granted under this Plan, shall not in the aggregate exceed
200,000 Common Shares, which may be Common Shares held in treasury or a
combination thereof.
(b) For the purposes of this Section 4, any Common Shares subject to an Option
Right that has been cancelled or terminated shall again be available for the
grant of Option Rights under this Plan.
5. ELIGIBILITY. Consistent with the Plans purpose, ISOs and/or NQSOs may be
granted to Individuals of the Company who are performing or have been engaged to
perform services relating to the management, operation or development of the
Company, including those officers who are also members of the Board.

 

3



--------------------------------------------------------------------------------



 



6. STOCK OPTION TERMS AND CONDITIONS. All ISOs and NQSOs granted under the Plan
shall be evidenced by written documents (“Option Documents”) in such forms as
the Committee (hereinafter defined) shall from time to time approve. The Option
Documents and each ISO and/or NQSO shall comply with and be subject to the
following terms and conditions and such other terms and conditions which the
Committee shall from time to time require that are not inconsistent with the
terms of the Plan including, but not limited, to, the following provisions:
(a) Price. Each Option Document shall state the price at which ISOs and/or NQSOs
may be purchased (“Option Price”). The Option Price shall be established in the
sole discretion of the Committee; provided (i) the Option Price per share for
any Optionee other than a Ten Percent Share Owner in the case of an ISO shall
not be less than one hundred percent (100%) of the Market Value of a share of
Common Stock on the Date of Grant and;
(ii) the Option Price per share for an Optionee who is a Ten Percent Share Owner
in the case of an ISO shall not be less than one hundred ten percent (110%) of
the Market Value of a Common Share on the Date of Grant.
Notwithstanding the foregoing, an ISO may be granted with an Option Price lower
than the minimum Option Price set forth above if such ISO is granted pursuant to
an assumption or substitution for another option in a manner qualifying with the
provisions of Section 424(a) of the code. The Option Price shall be subject to
adjustment only as provided in Section 7 below.
(b) Period of Grant. Each Option Document shall state the period for which each
ISO and/or NQSO is granted; provided that neither an ISO or an NQSO shall be
granted for a period longer than ten (10) years from the Date of Grant; and
provided further that an ISO granted to a Ten Percent Share Owner shall be
granted for a period no longer than five (5) years from the Date of Grant.
(c) Vesting and Time of Exercise. Each ISO and/or NQSO shall vest twenty-five
percent (25%) each year for four consecutive years on the anniversary of the
Date of Grant. The Optionee cannot exercise an Option and thus acquire the
Common Shares subject thereto until the right to exercise has vested.

 

4



--------------------------------------------------------------------------------



 



(d) Exercise.

  (i)  
An ISO or NQSO, or any portion thereof, shall be exercised by delivery of a
written notice of exercise to the Company and payment of the full price of the
shares being acquired pursuant to such exercise. Until the Common Shares of
Common Stock subject to an ISO or NQSO are issued to an Optionee, he or she
shall have none of the rights of a stockholder as they relate to such shares;
    (ii)  
Unless the shares to be purchased under an ISO or NQSO are covered by a then
current registration statement under the Securities Act of 1933, as amended
(“Securities Act”), each written notice of exercise shall contain the Optionee’s
acknowledgment in such form and substance satisfactory to the Company that:
       
(A) such shares are being purchased for investment and not distribution or
resale (other than a distribution or resale which in the opinion of counsel
satisfactory to the Company, may be made without violating the registration
provisions of the Securities Act)., and
       
(B) the Optionee has been advised and understands that the shares purchased
pursuant to such ISO or NQSO have not been registered under the Act, are
“restricted securities” within the meaning of Rule 144 under the Securities Act
and are subject to restrictions on transfer, and that the Company is under no
obligation to register the shares purchased pursuant to an ISO or NQSO under the
Securities Act or to take any action which would make available to the Optionee
any exemption from such registration.

 

5



--------------------------------------------------------------------------------



 



(e) Payment. The Option Price for each ISO and/or NQSO shall be payable (a) in
cash or by check acceptable to the Company, (b) by transfer to the Company of
Common Shares which have been owned by the Optionee for more than one year prior
to the date of exercise and which have a Market Value on the date of exercise
equal to the Option Price, or (c) by a combination of such methods of payment.
(f) Termination of Service.

  (i)  
If an Optionee’s employment agreement or contract to provide services to the
Company (“Service Agreement”) with the Company is terminated by reason of death
all vested Options shall be exercisable for one (1) year after the date of death
by the legal beneficiary of the employee at the date of death.
    (ii)  
If an Optionee’s employment or Service Agreement is terminated by reason of
Disability the Individual shall be entitled to exercise all vested Options for
one (1) year after the date of disability.
    (iii)  
If Optionee’s employment or Service Agreement with the Company is terminated
voluntarily or involuntarily, for any reason other than death or Disability
provided above, the Optionee shall be entitled to exercise all Options which are
vested on the date of termination for a period of one (1) month after such date
of termination.

 

6



--------------------------------------------------------------------------------



 



  (iv)  
All Options not exercised during the periods prescribed in this Section 6(f)
(i), (ii) and (iii) shall terminate. Unvested Options shall terminate
immediately upon termination of employment or a Service Agreement of the
Optionee by the Company for any reason whatsoever, including death or
disability.

7. ADJUSTMENTS. The Committee shall make or provide for such adjustments in the
number of Common Shares covered by Option Rights granted hereunder, the Option
Prices per Common Share applicable to any such Option Rights, and the kind of
shares (including shares of another issuer) covered thereby, as the Committee
shall in good faith determine to be equitably required in order to prevent
dilution or expansion of the rights of Optionees that otherwise would result
from (a) any stock dividend, stock split, combination of shares,
re-capitalization or other change in the capital structure of the Company, or
(b) the merger, consolidation, spin-off, spin-out, split-off, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
issuance of warrants or other rights to purchase securities or any other
corporate transaction or event having an effect similar to any of the foregoing.
The Committee shall also make or provide for such adjustments in the maximum
number of Common Shares specified in Section 4(a) of this Plan as the Committee
may in good faith determine to be appropriate in order to reflect any
transaction or event described in this Section 6.
8. FRACTIONAL SHARES. The Company shall not be required to issue any fractional
Common Shares pursuant to this Plan. Whenever under the terms of this Plan a
fractional Common Share would otherwise be required to be issued, an amount in
lieu thereof shall be paid in cash based upon the Market Value of such
fractional Common Share.

 

7



--------------------------------------------------------------------------------



 



9. ADMINISTRATION. (a) The Plan shall be administered by the Committee. The
Committee shall be vested with full authority to make such rules and regulations
as it deems necessary or desirable to administer the Plan and to interpret the
provisions of the Plan, unless otherwise determined by the Board. Accordingly,
the Committee shall have full power to grant ISOs and NQSOs, to delegate
administrative responsibilities and to perform all other acts it believes to be
reasonable and proper.
(b) Subject to the provisions of the Plan, the determination of those eligible
to receive ISOs and/or NQSOs, and the amount, type and timing of each ISO and
NQSO and the terms and conditions of the respective Option Documents shall rest
in the sole discretion of the Committee.
(c) The Committee may from time to time be required to interpret the provisions
of the Plan. The Committee may at its discretion, correct any defect, supply any
omission or reconcile any inconsistency in the Plan, or in any granted ISO or
NQSO, in the manner and to the extent necessary to carry the Plan into effect.
(d) Any decision made, or action taken, by the Committee arising out of or in
connection with the interpretation and administration of the Plan shall be final
and conclusive and binding on all participants in this Plan and on their legal
representatives, heirs and beneficiaries, unless otherwise determined by the
Board.

 

8



--------------------------------------------------------------------------------



 



10. CHANGE IN CONTROL. Upon a Change in Control (as hereinafter defined), all
Option Rights held by an Optionee with respect to the Optionees service shall,
notwithstanding Sections 6(d) and 6(f) of this Plan, become immediately
exercisable in full. If any event or series of events constituting a Change in
Control shall be abandoned, the effect thereof shall be null and of no further
force and effect and the provisions of Sections 6(d) and 6(f) shall be
reinstated but without prejudice to any exercise of any Option Right that may
have occurred prior to such nullification. For purposes of this Plan, “Change in
Control” means the occurrence of any of the following events:
(a) The Company is merged, consolidated or reorganized into or with another
corporation or legal person, and as a result of such merger, consolidation or
reorganization less than a majority of the combined voting power of the then
outstanding securities of such corporation or person immediately after such
transfer are held in the aggregate by the holders of securities entitled to vote
generally in the election of directors of the Company (“Voting Stock”)
immediately prior to such transaction;
(b) The Company sells or otherwise transfers all or substantially all of its
assets to another corporation or other legal person, and as the result of such
sale or transfer less than a majority of the combined voting power of the then
outstanding securities of such corporation or person immediately after such sale
or transfer is held in the aggregate by the holders of Voting Stock of the
company immediately prior to such sale or transfer.
(c) There is a report filed on Schedule 13D or Schedule 14D-1 (or any successor
schedule, form or report), each as promulgated pursuant to the Exchange Act
disclosing that any person (as the term “person” is used in Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act) other than Joel E. Bernstein or any of his
affiliates has or intends to become beneficial owner (as the term “beneficial
owner” is defined under Rule 13d-3 or any successor rule or regulation
promulgated under the Exchange Act) of securities representing more than twenty
percent (20%) of the Voting Stock.

 

9



--------------------------------------------------------------------------------



 



(d) If, during any period of two consecutive years, individuals who at the
beginning of any such period constitute the Directors of the Company cease for
any reason to constitute at least a majority thereof; provided, however, that
for purposes of this subsection (d) each Director who is first elected, or first
nominated for election by the Company’s stockholders, by a vote of at least
two-thirds of the Directors of the Company (or a committee thereof) then still
in office who were Directors of the Company at the beginning of any such period
shall be deemed to have been a Director of the Company at the beginning of such
period.
Notwithstanding the foregoing, to the extent necessary for an Option Right, its
exercise or the sale of Common Shares acquired thereunder to be exempt from
section 16(b) of the Exchange Act (i) except in the case of death or Disability,
an Optionee shall not be entitled to exercise any Option Rights granted wit h
six months prior to the occurrence of a Change in Control until the expiration
of the six-month period following the Date of Grant of such Option Rights, or
(ii) at least six months shall elapse from the Date of Grant of such Option
Rights to the date of disposition of the Common Shares acquired upon exercise of
such Option Rights.
11. LISTING AND REGISTRATION OF SHARES.
(a) No ISO or NQSO granted pursuant to the Plan shall be exercisable in whole or
in part if at any time the Board shall determine in its discretion that the
listing, registration or qualification of the shares of Common Stock subject to
such ISO or NQSO on any securities exchange or under any applicable law, or the
consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of, or in connection with, the granting of such ISO or
NQSO or the issue of shares thereunder, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Board.

 

10



--------------------------------------------------------------------------------



 



(b) If a registration statement under the Securities Act with respect to the
shares issuable upon exercise of any ISO or NQSO granted under the Plan is not
in effect at the time of exercise, as a condition of the issuance of the shares,
the person exercising such ISO or NQSO shall give the Committee a written
statement, satisfactory in form and substance to the Committee, that such person
is acquiring the shares for such person’s own account for investment and not
with a view to distribution. The Company may place upon any stock certificate
for shares issuable upon exercise of such ISO or NQSO the following legend or
such other legend as the Committee may prescribe to prevent disposition of the
shares in violation of the Act or other applicable law:
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (“ACT”) AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED OR OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT WITH RESPECT TO THEM UNDER THE ACT OR A WRITTEN OPINION
OF COUNSEL FOR THE COMPANY THAT REGISTRATION IS NOT REQUIRED.
12. AMENDMENT AND TERMINATION OF PLAN.
(a) The Board, without further approval of the stockholders, may at any time,
and from time to time, suspend or terminate the Plan, in whole or in part, or
amend it from time to time, in such respects as the Board may deem appropriate
and in the best interests of the Company; provided, however, that no such
amendment shall be made, that would, without approval of the majority of the
stockholders:

  (i)  
materially increase the benefits accruing to an Optionee under the Plan;
    (ii)  
except as is provided for in accordance with Section 7 under the Plan,
materially increase the number of shares of Common Stock that may be issued
under the Plan;
    (iii)  
materially modify the requirements as to eligibility for participation in the
Plan;
    (iv)  
reduce the minimum Option Price per share;

 

11



--------------------------------------------------------------------------------



 



  (v)  
extend the period of granting ISOs; or
    (vi)  
otherwise require the approval of shareholders in order to maintain the
exemption available under Rule 16b-3 (or any similar rule) under the Securities
Exchange Act of 1934.

(b) No amendment, suspension or termination of this Plan shall in any manner
affect any ISO or NQSO heretofore granted under Plan, without the consent of the
Optionee or any person or entity validly claiming under or through the Optionee.
(c) The Board may amend the Plan, subject to the limitations cited above, in
such manner that it deems necessary to permit the granting of ISOs meeting the
requirements of future amendments or issued regulations, if any, to the Code.
13. MISCELLANEOUS PROVISIONS.
(a) No Right to Continued Employment. No person shall have any claim or right to
be granted an ISO or NQSO under the Plan, and neither the grant of an ISO nor an
NQSO hereunder shall be construed as giving an Optionee the right to be retained
in the employ of the Company. Further, the Company expressly reserves the right
at any time to dismiss an Optionee with or without cause, free from any
liability, or any claim under the Plan, except as specifically provided under
the Plan or in an ISO or NQSO granted prior to the termination of employment
which right to exercise such ISO or NQSO, if any, shall be limited in accordance
with the terms of the Plan and the applicable Option Documents.
(b) Government and Other Regulations. The obligation of the Company to issue, or
transfer and deliver Common Shares to Optionees pursuant to the exercise of ISOs
or NQSOs granted under the Plan shall be subject to all applicable laws,
regulations, rules, orders and approval that shall then be in effect and
required by governmental entities and securities exchanges or automated
quotation systems, if any, on which the Common Shares are traded.

 

12



--------------------------------------------------------------------------------



 



(c) Tax Withholding. The Company shall have the power to withhold, or require an
Optionee or other person or entity receiving Common Shares under the Plan to
remit to the Company, an amount sufficient to satisfy federal, state, and local
withholding tax requirements on any Common Stock issued under the Plan, and the
Company may defer issuance of Common Stock until such requirements are
satisfied.
(d) Rule 16b-3 Compliance. The Company intends that the Plan comply in all
respects with Rule 16b-3 under the Securities and Exchange Act, as amended, and
any ambiguities or inconsistencies in the construction of the Plan shall be
interpreted to give effect to such intention.
(e) Non-transferability. No right or interest, or any part thereof, in any ISO
or NQSO may be sold, pledged, assigned, transferred or disposed in any manner
other than by will or the laws of descent and distribution, and during an
Optionee’s lifetime shall only be exercisable by such Optionee.
(f) Plan Expenses. Any expenses of administering the Plan shall be borne by the
Company.
(g) Use of Exercise Proceeds. The payment received from Optionees from the
exercise of ISOs and NQSOs under the Plan shall be used for the general
corporate purposes of the Company.
(h) Construction of Plan. The validity, construction, interpretation,
administration and effect of the Plan and its rules and regulations, and rights
relating to the Plan shall be determined solely in accordance with the laws of
the State of Delaware, when otherwise governed by applicable federal law.

 

13



--------------------------------------------------------------------------------



 



(i) Interpretation. As may be appropriate pronouns used in the Plan shall be
read and construed to the masculine, feminine or neuter. Likewise, words in the
singular shall be read and construed to refer to the plural.
(j) Indemnification. In addition to such rights of indemnification as they may
have as members of the Board or the Committee, and only to the extent that costs
and expenses are not recovered under an insurance contract protecting them with
respect to any legal action described in this Section 13(j), the members of the
Committee shall be indemnified by the Company against all costs and expenses
reasonably incurred by them in connection with any action, suit or proceeding to
which they or any of them may be a party by reason of any action taken or
failure to act under or in connection with the Plan or any ISO granted
thereunder, and against all amounts paid by them in settlement thereof (provided
such settlement is approved by independent legal counsel selected by the
Company) or paid by them in satisfaction of a judgment in any such action, suit
or proceeding, except a judgment based upon a finding of gross negligence,
recklessness, fraudulent or criminal acts, willful misconduct or bad faith. In
any action, suit or proceeding of gross negligence, recklessness, fraudulent or
criminal acts, willful misconduct or bad faith by a Committee member(s) such
member(s) shall upon institution of any such action, suit, or proceeding shall,
in writing, give the Company notice thereof and an opportunity, at its own
expense, to handle and defend such action before such Committee member
undertakes to handle and defend it on his/her own behalf.

 

14



--------------------------------------------------------------------------------



 



14. TERMINATION OF THE PLAN. No further awards shall be granted under this Plan
after the passage of ten years from the date on which this Plan is first
approved by the stockholders of the Company.
15. EFFECTIVE DATE. The effective date of this Plan (the “Effective Date”) shall
be May 1, 1999, subject to approval of the Plan by the Company’s stockholders at
the Company’s 1999 Annual Meeting of Stockholders.

 

15